DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-5, the closest prior art references. Ding et al. (US 2018/0217430 A1), Han et al. (US 2018/0307887 A1), and Liu et al. (US 2019/0296055 A1) fail to disclose all of the limitations of claim 1, including the combination of limitations, “an array substrate disposed at one side facing an user of the liquid crystal display panel; a color film substrate disposed at one side facing away from the user;” and “a fingerprint identification module formed on one side of the array substrate facing the liquid crystal to shorten paths of light reflected by a finger to a photodiode of the fingerprint identification module; wherein the fingerprint identification module comprises a thin film transistor and the photodiode configured for converting light energy into electrical energy, the thin-film transistor is electrically connected to an output end of the photodiode; wherein the thin film transistor comprises a base, and a gate electrode, an insulating layer, an active layer, a source/drain electrode, a first passivation layer, a second passivation layer and a first shading layer successively formed on one side of the base facing the color film substrate; wherein the photodiode comprises the base, and the insulating layer, a source/drain electrode layer, an N-type layer, an intermediate layer, a P-type layer, a contact electrode, a third passivation layer and a second shading layer successively formed on the base; wherein the contact electrode and the third passivation layer are successively formed on the first shading layer; wherein the source/drain electrode and the source/drain electrode layer are electrically connected together and formed on a same layer, and the first shading layer is configured to block light from reaching the thin film transistor and some parts of the second passivation layer which do not need light irradiation, and the second shading layer is configured to block the photodiode from light; wherein the thin film transistor further comprises a third shading layer, the third shading layer is formed between the gate electrode and the base, and the third shading layer is configured to block light from reaching the thin film transistor and some parts of the first passivation layer which do not need light irradiation; and  14 Literal Translationwherein the intermediate layer is made of one of Si-based material, organic o-phenylenediamine (OPD), and perovskite.”  
In regard to independent claim 6 and dependent claims 7-10, the closest prior art references. Ding et al. (US 2018/0217430 A1), Han et al. (US 2018/0307887 A1), and Liu et al. (US 2019/0296055 A1) fail to disclose all of the limitations of claim 6, including the combination of limitations, “an array substrate disposed at one side facing an user of the liquid crystal display panel; a color film substrate disposed at one side facing away from the user;” and “a fingerprint identification module formed on one side of the array substrate facing the liquid crystal to shorten paths of light reflected by a finger to a photodiode of the fingerprint identification module; wherein the fingerprint identification module comprises a thin film transistor and the photodiode configured for converting light energy into electrical energy, the thin-film transistor is electrically connected to an output end of the photodiode.”
In regard to independent claim 11 and dependent claims 12-15, the closest prior art references. Ding et al. (US 2018/0217430 A1), Han et al. (US 2018/0307887 A1), and Liu et al. (US 2019/0296055 A1) fail to disclose all of the limitations of claim 11, including the combination of limitations, “an array substrate disposed at one side facing an user of the liquid crystal display panel; a color film substrate disposed at one side facing away from the user;” and “ a fingerprint identification module formed on one side of the array substrate facing the liquid crystal to shorten paths of light reflected by a finger to a photodiode of the fingerprint identification module; wherein the fingerprint identification module comprises a thin film transistor and the photodiode configured for converting light energy into electrical energy, the thin-film transistor is electrically connected to an output end of the photodiode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871